Stolz, Judge.
The plaintiff, an inmate confined in the Georgia State Prison at Reidsville, Georgia, brought suit against Cecil C. McCall, J. O. Partain, and Joseph G. Maddox, as members of the State Board of Pardons and Paroles, and David M. Rooks, administrative assistant, in the Superior Court of Tattnall County, seeking damages in the form of a money judgment. The basis of the complaint appears to be the denial of the plaintiff’s application for parole as stated in a letter to the plaintiff from defendant Rooks dated March 28, 1973. The Sheriff of Tattnall County made an entry on the pleadings that "Diligent search has been made and all defendants found to be nonresidents of Tattnall County, Georgia.” Based on the foregoing entry, the judge of the superior court dismissed the case. Held:
We affirm. In addition to the reason given by the trial judge in his order, we note that the complaint does not "contain facts upon which the court’s venue *348depends,” and is therefore insufficient as a matter of law to set forth a claim. Code Ann. § 81A-108(a) (Ga. L. 1966, pp. 609, 619; 1967, pp. 226, 230).
Submitted February 11, 1974
Decided March 15, 1974.
James O. Neal, pro se.

Judgment affirmed.

Hall, P. J., and Deen, J., concur.